DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the third pane".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 18 will be read as to be dependent on claim 17. Appropriate correction is required.
Claim 20 recites the limitation "the one or more terminals".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the one or more terminals” will be read as “one or more terminals”. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10,473,997. This is a statutory double patenting rejection.
Instant Application
U.S Patent 10,473,997
19. A laminated glass unit (LGU), comprising: a first substrate; a first transparent conductive layer on the first substrate; a first bus bar applied to the first substrate and the first transparent conductive layer; a second substrate; a second transparent conductive layer 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 12-16, 20, 21, and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gauthier et al. (US 2016/0033841).

Regarding claim 1, Gauthier discloses an electrochromic device (Figure 6), comprising: a first substrate (54, first substrate); a second substrate (56, second substrate); electrochromic material (52, switching material; [0130]), with the first substrate (Figure 6), the electrochromic material and the second substrate forming a laminate (at least Figure 6; [0017]), the first substrate offset in a lateral direction from the second substrate along at least a portion of an edge of the electrochromic device ([0021]; [0053]); and a plurality of terminals coupled to the electrochromic material (58a, 58b, busbars, 42, and 44, electrical connectors), with at least two of the plurality of terminals exposed on the first substrate by the first substrate being offset in the lateral direction from the second substrate (Figure 6).

Regarding claim 2, Gauthier discloses the electrochromic device of claim 1, further comprising: a first pane of glass or plastic ([0177]); and the electrochromic device attached to the first pane of glass as a further laminate ([0177]).

Regarding claim 4, Gauthier discloses the electrochromic device of claim 1, wherein the plurality of terminals includes two bus bars (58a, 58b, busbars) and at least one sense terminal, for sensing a voltage of the electrochromic device (42, and 44, electrical connectors; [0152] teaches the electrical contacts facilitate application of a voltage to the switching material, and thus sense the voltage), the at least one sense 

Regarding claim 6, Gauthier discloses the electrochromic device of claim 1, further comprising: a first pane with the laminate including the first pane ([0177]); and a second pane spaced from the laminate ([0177]), the first pane, the laminate and the second pane forming an integrated glazing unit (IGU) (at least [0177]).

Regarding claim 7, Gauthier discloses the electrochromic device of claim 1, further comprising: a sequestration terminal coupled to the electrochromic device (58a, 58b, busbars, 42, and 44, electrical connectors), wherein the at least two of the plurality of terminals includes the sequestration terminal (58a, 58b, busbars, 42, and 44, electrical connectors).

Regarding claim 9, Gauthier discloses an integrated glazing unit (IGU) ([0177]), comprising: a first substrate (54, first substrate); a first transparent conductive layer on the first substrate ([0086]; [0144]) a first bus bar applied to the first substrate and the first transparent conductive layer (58b, busbar) a second substrate (56, second substrate) a second transparent conductive layer on the second substrate ([0086]; [0144]) a second bus bar applied to the second substrate and the second transparent conductive layer (58a, busbar) at least one layer of electrochromic material (52, 

Regarding claim 12, Gauthier discloses the integrated glazing unit of claim 9, further comprising: one or more sense terminals coupled to the first transparent conductive layer or the second transparent conductive layer (42, and 44, electrical connectors; [0152] teaches the electrical contacts facilitate application of a voltage to the switching material, and thus sense the voltage) and exposed for electrical connection (Figure 6) where the at least a portion of the first edge of the second substrate is recessed relative to the at least a portion of the first edge of the first substrate (Figure 6).

Regarding claim 13, Gauthier discloses the integrated glazing unit of claim 9, further comprising: one or more charge sequestration terminals coupled to the first transparent conductive layer or the second transparent conductive layer (58a, 58b, busbars, 42, and 44, electrical connectors) and exposed for electrical connection where the at least a portion of the first edge of the second substrate is recessed relative to the at least a portion of the first edge of the first substrate (Figure 6).



Regarding claim 15, Gauthier discloses the integrated glazing unit of claim 9, further comprising: one or both of the first substrate and the second substrate having a plurality of tabs with terminals of an electrochromic device there upon (Figure 6, the extended/exposed section of the substrates), wherein the at least a portion of the first bus bar is a terminal of the electrochromic device on one of the plurality of tabs (Figure 6), and wherein at least two of the plurality of tabs are at least partially exposed by the first edge of the second substrate recessed relative to the at least a portion of the first edge of the first substrate (Figure 6).

Regarding claim 16, Gauthier discloses the integrated glazing unit of claim 9, further comprising: a first pane of glass or plastic attached to the second substrate of the laminated assembly ([0177]); and a second pane of glass or plastic attached by a spacer to the first pane of glass or plastic ([0177]); wherein the first pane of glass or plastic is offset in a lateral direction from the first edge of the second substrate ([0177]), such that the first pane of glass or plastic and the second pane of glass or plastic are not offset in any lateral direction on any edge (Figure 6; [0177]).



Regarding claim 21, Gauthier discloses the method of claim 20, wherein attaching the electrochromic device to one or more panes of transparent or translucent material comprises: attaching the electrochromic device to a first pane of glass and a second pane of glass, with a spacer ([0177]), wherein the offsetting the second substrate from the first substrate creates a recess inward from an edge of the integrated glazing unit (Figure 6).

Regarding claim 23, Gauthier discloses the method of claim 20, wherein the offsetting comprises: cutting the second substrate to a shorter dimension in the lateral direction than the first substrate (at least [0062]); and exposing one or more terminals of the electrochromic device ([0062]; Figure 6).

Regarding claim 24, Gauthier discloses the method of claim 20, wherein the offsetting comprises: assembling the second substrate and the first substrate together 

Regarding claim 25, Gauthier discloses the method of claim 20, further comprising: forming a plurality of tabs and notches on an edge of the one or both of the first substrate and the second substrate (Figure 6), so that each of the one or more terminals of the electrochromic device project outward on one or more of the plurality of tabs (Figure 6, the extended/exposed section of the substrates).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0033841), in view of Orillard et al. (US 2015/0301423).

Regarding claim 3, Gauthier discloses the electrochromic device of claim 2, wherein the first and second substrates have a thickness of about 0.5 mm ([0143]).
Gauthier fails to teach wherein the first pane of glass comprises strengthened soda lime glass having a thickness in the approximate range of about 3.0 mm to about 6.0 mm and wherein the first and second substrates comprise low CTE borosilicate glass. Gauthier and Orillard are related because both teach an electrochromic device.
Orillard discloses an electrochromic device (Figure 1), wherein a first pane of glass comprises strengthened soda lime glass (Figure 1, 6, pane; [0042, 0043, 0079]) having a thickness in the approximate range of about 3.0 mm to about 6.0 mm ([0043, 0079]) and wherein the first and second substrates comprise low CTE borosilicate glass (1, substrate, 4, pane; [0040, 0042, 0043]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gauthier to incorporate the teachings of Orillard and provide wherein the first pane of glass comprises strengthened soda lime glass having a thickness in the approximate range of about 3.0 mm to about 6.0 mm and wherein the first and second substrates comprise low CTE borosilicate glass. Doing so would allow for durable and transmissive materials for the pane and substrate. Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose the specific material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (2016/0033841) in view of Greer et al. (2012/0268803).

	Regarding claim 5, Gauthier discloses the electrochromic device of claim 1, but fails to teach a flex circuit coupled to the plurality of terminals and disposed on the first substrate, inward of or flush with the edge of the electrochromic device. Gauthier and Greer are related because both teach electrochromic devices.

	Greer discloses an electrochromic device (at least Figure 5) comprising: a flex circuit coupled to the plurality of terminals and disposed on the first substrate, inward of or flush with the edge of the electrochromic device (at least Figure 5; [0023; 0047-0049]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gauthier to incorporate the teachings of Greer and provide a flex circuit coupled to the plurality of terminals and disposed on the first substrate, inward of or flush with the edge of the electrochromic device. Doing so would allow for a compact device without the constraint of additional materials.

	Regarding claim 11, Gauthier discloses the integrated glazing unit of claim 9, but fails to teach a flex circuit, coupled to the at least a portion of the bus bar as the electrical connection, and located along the at least a portion of the first edge of the first substrate, inward of an edge of the integrated glazing unit. Gauthier and Greer are related because both teach electrochromic devices.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gauthier to incorporate the teachings of Greer and provide a flex circuit coupled to the plurality of terminals and disposed on the first substrate, inward of or flush with the edge of the electrochromic device. Doing so would allow for a compact device without the constraint of additional materials.

Claims 8, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US 2016/0033841), in view of Pradhan et al. (US 2013/0271815).

	Regarding claim 8, Gauthier discloses the electrochromic device of claim 1, but fails to teach a controller; wiring, coupling the controller to the plurality of terminals; and a housing, having the controller therein, the housing and the wiring disposed along the edge of the electrochromic device, inward of or flush with the edge of the electrochromic device. Gauthier and Pradhan are related because both teach electrochromic devices.
	Pradhan discloses an electrochromic device (Figure 9), comprising: a controller (Figure 9; window controller; [0107] teaches 250, plug-in component, includes a window controller; [0103]); wiring, coupling the controller to the plurality of terminals ([0102]); and a housing, having the controller therein (Figure 9; 250, plug-in component), the housing 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gauthier to incorporate the teachings of Pradhan and provide a controller; wiring, coupling the controller to the plurality of terminals; and a housing, having the controller therein, the housing and the wiring disposed along the edge of the electrochromic device, inward of or flush with the edge of the electrochromic device. Doing so would allow for a compact electrochromic device that can be locally controlled to the desired effect.

	Regarding claim 10, Gauthier discloses the integrated glazing unit of claim 9, further comprising: a first pane attached to the laminated assembly ([0177]) a second pane attached by a spacer to the laminated assembly ([0177]).
	Gauthier fails to disclose a controller assembly located within a volume defined by the laminated assembly, the second pane, and the spacer, and flush with or recessed from an edge of the first pane or the second pane. Gauthier and Pradhan are related because both teach electrochromic devices.
	Pradhan discloses an integrated glazing unit (Figure 9), comprising: a controller assembly located within a volume defined by the laminated assembly, the second pane, and the spacer (Figure 9; window controller; [0107] teaches 250, plug-in component, includes a window controller; [0103], and would fit in the respective teaching of Gauthier), and flush with or recessed from an edge of the first pane or the second pane (Figure 9).


	Regarding claim 22, Gauthier discloses the method of claim 20, but fails to teach attaching a controller assembly to the integrated glazing unit, flush with or recessed from an edge of the integrated glazing unit, in a recessed region created at least in part by the offsetting the second substrate from the first substrate; and coupling the one or more wires to the controller assembly. Gauthier and Pradhan are related because both teach electrochromic devices.
	Pradhan discloses a method of making an electrochromic integrated glazing unit (at least Figure 9), comprising: attaching a controller assembly to the integrated glazing unit, flush with or recessed from an edge of the integrated glazing unit (Figure 9; window controller; [0107] teaches 250, plug-in component, includes a window controller; [0103]), in a recessed region created at least in part by the offsetting the second substrate from the first substrate (the combination of Gauthier's teachings in Figure 6 and Pradhan's Figure 9); and coupling the one or more wires to the controller assembly ([0102]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gauthier to incorporate the teachings of Pradhan and provide attaching a controller assembly to the integrated glazing unit, flush with or .

Allowable Subject Matter
Claims 17 and 18, as best understood, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 17 and 19 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 17 and 19, the prior art fails to teach the structural limitations positively recited in the claims, along with a third and fourth substrate and all subsequent third and fourth layers including respective transparent conductive layers, bus bars, and second layer of electrochromic material. Claim 18, as best understood, is dependent on claim 17, which is objected to as having allowable subject matter, and therefore inherits the same objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Examiner, Art Unit 2872